Citation Nr: 1705791	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease (claimed as congestive heart failure), to include due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to July 1988.  He served during the Vietnam era and in peacetime, and he had service in the Republic of Vietnam.  The Veteran received the Army Commendation Medal with Oak Leaf Cluster and the Republic of Vietnam Gallantry Cross with Palm.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for ischemic heart disease (previously claimed as congestive heart failure) for purposes of entitlement to retroactive benefits and associated with herbicide exposure.  Veteran timely appealed the decision.

The Veteran was scheduled to appear before a Decision Review Officer in September 2011 at the RO.  He was informed of the scheduled hearing through a letter mailed in August 2011.  The Veteran, through his representative, withdrew his hearing request.

In June 2016, a rating specialist deemed the Veteran incompetent to handle disbursement of funds.  To date, a fiduciary has not been appointed.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has current ischemic heart disease.

2.  The Veteran is presumed to have been exposed during active service to an herbicide agent.


CONCLUSION OF LAW

The criteria to establish service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for ischemic heart disease and that he was exposed to Agent Orange.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim of service connection for ischemic heart disease.

As this decision grants service connection, a full award of the benefits sought on appeal, a discussion on the Board's compliance with the Veterans Claims Assistance Act of 2000 is moot.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran with ischemic heart disease was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, then the disease shall be presumed to be connected to his service if it became manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a)(1)(B); 38 C.F.R. §§ 3.306(a)(6)(ii), 3.309(e).  This presumption applies even though there is no record of the Veteran's disease during service.  38 C.F.R. § 3.309(e).

The Board finds that the evidence shows that the Veteran meets all three elements of Holton/Shedden and thus service connection for ischemic heart disease is warranted.

First, in 2011, a VA physician diagnosed the Veteran with ischemic heart disease, to include congestive heart failure and coronary heart disease.  See VA Form 21-0960A-1 (Mar. 2011).  Moreover, the Veteran was hospitalized and diagnosed with a transient ischemic attack in 2008.  See Cape Fear Valley Health System, Discharge Summary (June 2008).  Both diagnoses occurred within the claim period, which began in February 2008.  See VA Form 21-4138 (Feb. 2008).  Therefore, the Veteran has current ischemic heart disease.  The weight of the competent evidence indicates that the first element of Shedden-a current disability-has been satisfied.

Moreover, the Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that the Veteran served in the Republic of Vietnam from April 1968 to November 1969 and from July 1970 to July 1971.  See Request for Information (Mar. 2008).  Both periods are within the date range beginning on January 9, 1962, and ending on May 7, 1975.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to an herbicide agent.  The presumption of exposure to an herbicide agent meets the second element of Shedden, an in-service event or injury.

Third, the Veteran's current ischemic heart disease is a disease for which presumptive service connection applies under 38 C.F.R. § 3.309(e).  Accordingly, service connection is warranted on a presumptive basis.  In so finding, the Board notes that the Veteran's March 2011 diagnosis and June 2008 hospitalization indicate that the disease became manifest to a degree of 10 percent or more after his service concluded (i.e., after July 1988).  

In conclusion, an award of service connection is warranted here.

ORDER

Entitlement to service connection for ischemic heart disease (claimed as congestive heart failure), to include due to exposure to herbicide agents, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


